Citation Nr: 0604219	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  99-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the veteran was previously denied 
entitlement to service connection for residuals of frostbite 
of the feet.  The veteran's representative stated at the 
personal hearing that the current claim is a claim for direct 
service connection for a fungal infection of the feet and is 
not based on exposure to cold, therefore, the Board will 
treat this as a new claim and not as a claim to reopen based 
on new and material evidence.

The Board notes that in October 2002, the veteran testified 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.  The case was remanded by the Board in August 
2003.  The requested development has since been completed, 
and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  A fungal infection of the feet was not present in 
service, and is not shown to be related to service.




CONCLUSION OF LAW

A fungal infection of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2002, April 2002, and April 2004 that told him what was 
necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking service connection for fungal infections of 
the feet were being denied and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the August 2004 letter asked the veteran to let the RO know 
if there was any other evidence that pertains to his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
after the initial VCAA notice.  Therefore, there is no defect 
in the timing.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
private treatment records.  The veteran testified at a 
personal hearing.  The veteran has not indicated that there 
is any additional evidence available to help support his 
claim and stated in August 2005 that he had no additional 
evidence.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims because there is no evidence 
of pertinent disability in service or for years following 
service.  The veteran has been diagnosed with a fungal 
infection of the feet but there is no evidence that the 
veteran suffered from this disability while in service.  The 
veteran's separation examination report is normal with 
respect to the feet.  Thus, while there is evidence of 
current treatment for a fungal infection of the feet, there 
is no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of consistent 
findings in service, and the lack of any record of treatment 
for this disability for many years after service, any opinion 
relating these disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The service medical records are negative for any diagnosis of 
a fungal infection of the feet.  Periodic service 
examinations, including the separation examination were 
negative for any diagnosis of or treatment for a fungal 
infection of any type.  The first treatment records post 
service are VA treatment records from the 1990s.  The veteran 
reported to various physicians over the years that his foot 
problems started in 1985 or so, although he has also stated 
that his fungal infections began in the early 1990s.

Private treatment records and VA treatment records show that 
the veteran has been repeatedly treated for fungal infections 
of his feet with very little long-term success.  Some of the 
treatment notes indicate that the veteran told his doctors he 
has had problems with his feet since 1984 or 1985 and some of 
the treatment notes indicate that he has had the fungal 
infections of the feet since 1992.  Most of the treatment 
notes do not suggest any etiology for the veteran's fungal 
infections.  A VA treatment note dated in November 2002 
indicates that the veteran reported a 10 year history of 
mixed toe web infections.  The examiner indicated these 
infections were probably due to a combination of mechanical 
causes, tinea pedis, and superimposed pseudomonas.  None of 
the treatment notes suggest a link to service.

The veteran submitted a statement from a VA physician dated 
in July 2005.  The doctor stated that the veteran's fungal 
infection of the feet was "possibly related to" an injury, 
disease, or event in service.  The doctor began treating the 
veteran in 2001. 

Based on the above, the Board finds that entitlement to 
service connection for a fungal infection of the feet is not 
warranted.  Although there is certainly no question that the 
veteran currently suffers from fungal infections of the feet, 
there is no medical evidence of a similar disability in 
service, and no persuasive medical opinion suggesting a link 
to service.  The VA and private treatment records do not 
suggest a link to service.  The statement from a treating 
physician does suggest a link to service, but it is not shown 
that the veteran suffered an "injury, disease, or event" in 
service that the doctor assumes.  That opinion is based 
solely on the veteran's report of his medical history.  As 
such, the Board is not bound to accept the medical opinion.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The veteran's service 
records do not show any treatment or disease or injury in 
service related to fungal infections of the feet.

The Board acknowledges the veteran's belief that his 
disability is related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that service connection 
for a fungal infection of the feet is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for a fungal infection of the feet is 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).



ORDER

Entitlement to service connection for a fungal infection of 
the feet is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


